DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 13, 2021, December 30, 2021, March 8, 2022, and April 28, 2022 was filed on or after the mailing date of the electronic filing system acknowledgement on October 13, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Note: WO 2018/182022, item 3 on the IDS of March 8, 2022, has some 102 pages as submitted, and WO 2015/019741, item 2 on the same IDS, has 50 pages. If there are particular passages of either of these documents which the applicant feels are of special relevance, the applicant should notify the examiner of such in order to ensure complete compliance with the information disclosure requirement.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: outside air processing device, disclosed as item 10 in figure 1, and described in paragraph [0018] of the pre-grant publication as including air handling unit 11 and a chiller unit, which is not shown, with the air handling unit including outside air heat exchanger 12, humidifier 13, and air supply fan 14,  and air conditioning device 10, disclosed as 20 in figure 1 and described in paragraph [0027] of the pre-grant publication as including a refrigerant circuit which can perform a vapor compression cycle in various modes, in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant’s attention is respectfully called to MPEP 2173.05 (p), quoted below:
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
In contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017).
As currently recited, it is unclear what is intended to be encompassed by the if-then statements in the last 6 lines of the claim. As currently recited, it is unclear whether the claims can be met by any system capable of performing the recited actions, or whether method steps comparable to the recited actions must be disclosed, or whether a controller configured or programmed to perform the recited actions is required.
This is made further unclear by the recitation of an “outside air processing device”, which invokes 112(f), but is not disclosed to include the controller, which has not been recited and which is separate from both the air conditioning device and the outside air processing device, but appears to be what is disclosed to cause the recited steps to occur.
Regarding claims 2-7, similar to claim 1, it is unclear when infringement would occur, because the various method-like if-then statements are simply recited as something which happens, not as something the system is configured to do.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Okamoto et al (US Patent Application Publication No. 2020/0080742).
Regarding claim 1, Okamoto et al. discloses an air conditioning system, comprising:
an outside air processing device (outdoor air conditioner 10, including air handling unit 30 and chiller unit 20, see abstract and figure 1) configured to adjust at least a temperature of outside air taken into the outside air processing device to supply the outside air to a target space (“an outdoor air conditioner sucks outdoor air and supplies the outdoor air as supply air from an air handling unit”, see figure 1 and abstract); and
an air-conditioning device (indoor air conditioner 50, see figure 1 and abstract) configured to adjust at least a temperature of air in the target space (see abstract, “an indoor air-conditioner cools or heats indoor-air that is an air inside a target space by using an indoor unit and supplies the air to the target space”, see abstract), wherein
the air-conditioning device has a plurality of indoor units (70, see figure 1 and abstract), and
if a temperature/humidity state that is at least either the temperature or a humidity of the air in the target space is within a predetermine range (if the temperature is within a predetermined range of the target; this is a “no” in step S101 in figure 7; see also paragraphs [[0148] and [0149]), and if a load factor of the air-conditioning device is below a predetermined lower limit (see step S104 in figure 7 and paragraph [0152]; if the load factor is below 50%, the target supply air temperature from the outside unit is raised), and if an operation factor is greater than or equal to a predetermined operation factor, the operation factor being a ratio of the indoor units operating among the plurality of indoor units, an operation of the air-conditioning device is stopped (if the Tsa, the target supply air temperature from the outdoor unit, reaches the upper limit, all indoor units are suspended, see step s107 and paragraph [0155]; because it is only possible to turn off a unit which was already operating, this can only happen if at least one unit is already operating).

Regarding claim 2, if the temperature or humidity state is outside a predetermined range after a predetermined period of time has elapsed since operation of the air-conditioning device is stopped, the operation of the air-conditioning device is restarted (see step S108 and paragraph [0156]; the method of figure 7 loops back from S110 to S101, and step s106 guarantees reevaluation at predetermined time intervals; additionally, paragraph [0148] indicates the order of the steps may be changed).

Regarding claims 3 and 4, operation of the air-conditioning device is stopped and an air conditioning capacity of the outside air processing device is forcibly increased in response to the outside and inside temperatures being such that this is the most efficient way to operate the system, such as when inside temperature is higher than the target temperature and outside temperature has fallen so that it is more efficient to operate the outdoor unit than the indoor unit (see step s109 in figure 7 and paragraph [0157]).

Regarding claims 5-7, operation of the air-conditioning device is stopped (step s107 in figure 7 and paragraph [0155]) and an operating mode of the outside air processing device is changed from supply air temperature control to either return air temperature control or indoor temperature control (step S102, scheduled operation, see figure 7 and paragraphs [0149] and [0150]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuang et al (US Patent Application Publication No. 2014/0014297) discloses an air conditioning system with multiple independent cooling units, high and low temperature, which operate in parallel to cool the space being conditioned, under direction of a common overall controller. Salsbury et al (US Patent Application Publication No. 2017/0176954) discloses an air conditioning system which uses an extremum-seeking controller to determine what mixture of outside air, recirculated air, and temperature control of the combination using two independent heat exchangers will result in the desired temperature and humidity for the least energy expenditure. And Turney et al (US Patent Application Publication No. 2018/0372362) optimizes building temperature control for minimum cost, comparing the cost of electricity, the availability of solar energy, and the cost of water for a system having both a traditional vapor compression cooler and an evaporative cooler, operating in parallel.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763